DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because:
Rule 11.11 (a) states: 
The drawings shall not contain text matter, except a single word or words, when absolutely indispensable, such as "water," "steam," "open," "closed," "section on AB," and, in the case of electric circuits and block schematic or flow sheet diagrams, a few short catchwords indispensable for understanding.  (Emphasis added)
The figures contain various redundant phrases and lead lines which are not deemed absolutely indispensable because the normal reference numerals already show what these mechanical systems are called.  For example, the motor (8), holding brake (10), free fall brake (11), etc. do not need separate written callouts.  
The block diagram text (“control valve,” etc.) need not be deleted.
Corrected drawing sheets in compliance with Rule 11.11 (a) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (line 5) recites “the free fall brake torque,” which lacks antecedent basis.
Claim 1 (line 6) recites “the braking control force,” which lacks antecedent basis.
Claim 4 (line 9) recites “the desired removal speed,” which lacks antecedent basis.
Claim 8 (line 1) and 18 (lines 2 and 3)  recite “rotationally fixedly fastened,” which does not make sense.  Are the components rotationally fastened to each other, or fixedly fastened to one another?  
Claims 9 and 10 require the brakes to be both “rotatably supported” and “supported against rotation” by the same support.  This is not understood.  Does the support provide rotation or not?  Clarity is required.
Claim 12 (line 2) recites “the holding brake,” which lacks antecedent basis.
Claim 13 (line 4) recites “the holding brake,” which lacks antecedent basis.
Claim 15 (line 1) recites “the transmission,” which lacks antecedent basis.
Claim 16 (lines 2-3) recites “the holding brake,” which lacks antecedent basis.
Claim 16 (line 1) recites “the actuation device,” which lacks antecedent basis.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6, 10-11, 14-15, 17-18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by German Patent document No. 10 2017 116 956 A1 (hereinafter “Henning”).
Regarding claim 1 Henning discloses a free fall winch (1) comprising:
a drum (2) rotationally drivable by a winch drive (15);
a free fall brake (100) for braking the drum (2) in free fall operation;
a detection device (80 and adjoining circuitry; see also paragraph 7) for detecting a torque (see lines 656-660 of translation) that acts at the free fall winch (1) and that depends on the free fall brake torque of the free fall brake (100); and
a control device (see lines 659-660 of translation) for controlling the braking control force of the free fall brake (100) in dependence on the detected torque.
Regarding claim 20 Henning discloses a method of operating a free fall winch (1) that has a drum (2), a winch drive (15) for the rotational driving of the drum (2), and a free fall brake (100) for braking the drum (2) in free fall operation, said method comprising:
- detecting a torque (see lines 656-660 of translation) at the free fall winch (1) that is induced by a braking torque of the free fall brake (100) in free fall operation of the free fall winch (1) by a torque sensor (80 and adjoining circuitry); and
- automatic controlling and/or adapting of a braking control force actuating the free fall brake (100) in dependence on the detected torque (see lines 656-660 of translation).

Regarding claim 2 Henning discloses the above free fall winch, and further discloses wherein the control device (lines 659-660) has (is) a controller module for regulating the braking control force of the free fall brake (100) in dependence on the detected torque.
Regarding claim 6 Henning discloses the above free fall winch, and further discloses wherein the detection device (80 and adjoining circuitry) has a torque sensor (see also paragraph 7) that is associated (at least indirectly) with an input shaft (17) of a transmission (10) via which transmission (10) the drum (2) is rotationally drivable by the winch drive (15).
Regarding claim 10 Henning discloses the above free fall winch, and further discloses wherein the free fall brake (100) is [rotatably supported by a support (3)]; and wherein the detection device (80 and adjoining circuitry) has a torque sensor (see paragraph 7) associated (at least indirectly) with the support (3) of the free fall brake (100).
Regarding claim 11 Henning discloses the above free fall winch, and further discloses wherein the detection device (80 and adjoining circuitry) has a torque sensor (see paragraph 7) that is associated with a bearing plate (114) and measures a torque induced in the bearing plate (114) in free fall operation.
Regarding claim 14 Henning discloses the above free fall winch, and further discloses wherein the free fall brake (100) is received (at least partially) in the interior of a drum jacket (71) of the drum (2) (i.e. 71 could be considered an internal “jacket” under the broadest reasonable interpretation).
claim 15 Henning discloses the above free fall winch, and further discloses wherein [a] transmission (10) comprises a single-stage or multi-stage planetary transmission (see 21-26 and 42-48 in figure 2) that is received in the interior of the drum (2); and wherein the free fall brake (100) is rotatably fastened at a free fall brake part (at 3 on right side) to a planetary transmission element (12).
Regarding claim 17 Henning discloses the above free fall winch, and further discloses wherein [an] actuation device (142) has a rotationally stationary and axially adjustable (see paragraph 51 of translation) actuation cylinder for actuating the free fall brake (100) that is rotatably supported at least with respect to one part (120) of the free fall brake (100) and/or with respect to the drum (2).
Regarding claim 18 Henning discloses the above free fall winch, and further discloses wherein the free fall brake (100) is configured as a multi-disk brake; and wherein a first set of disks (110) is [rotationally fastened] to the drum (2) and a second set of disks (120) is [fixedly fastened] to a transmission element (12) of the transmission (10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 5, 7-9, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Henning.
Regarding claims 5 and 7 Henning discloses the above free fall winch and detection device (80 and adjoining circuitry).  Henning fails to teach the claimed torque sensor integrated in the winch drive; and wherein the torque sensor is arranged directly at a motor shaft of the winch drive, or the holding brake.  This difference appears to be no more than simple duplication of parts because Henning teaches a torque sensing module at the other end of the winch which performs a largely identical function in a mostly identical way.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to duplicate the torque sensor of Henning at the motor and/or brake in order to give the controller a better picture of the overall system.
Regarding claim 8 modified Henning teaches the above free fall winch, and further teaches wherein the winch drive (15) is [fastened] to the holding brake (6) such that the torque sensor (as above) associated with the holding brake (6) detects the torque provided or intercepted by the winch drive (15) with an open holding brake (100).
Regarding claim 9 modified Henning teaches the above free fall winch, and further teaches wherein the holding brake (6) [is supported] by a support (3); and wherein the torque sensor (as above) is associated with said support (3).
Regarding claim 12 Henning discloses the above free fall winch with holding brake (6) and freefall brake (100).  Henning fails to teach wherein the free fall brake is arranged between the winch drive and the holding brake, on the one hand, and the drum, on the other hand, such that the drum is decoupled from the winch drive and from It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to move the holding brake of Henning to the other side of the freefall brake in order to have less cantilevered components on the same side of the drum.
Regarding claim 19 Henning discloses the above free fall winch, but fails to specifically recite the oil circulation flushing grooves as set forth in claim 19.  Official Notice is given that flushing grooves are old and well known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add flushing grooves to Henning in order to extend the life of the brake. 

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3-4, 13, and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Such references show various forms of apparatus which comprise at least one similar feature to the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL L ADAMS whose telephone number is (571)272-4830. The examiner can normally be reached M-F 7:30-4:30 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.L.A/           Examiner, Art Unit 3654                                     

/SANG K KIM/           Primary Examiner, Art Unit 3654